            Case 1:18-cv-02143-RDM Document 22 Filed 10/30/18 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


RICHARD BLUMENTHAL, et al.,

                Plaintiffs,

       v.                                          Case No. 18-cv-2143 (RDM)

NATIONAL ARCHIVES AND
RECORDS ADMINISTRATION, et al.

                Defendants.

                                 NOTICE OF APPEARANCE

       The Clerk of Court will kindly note the appearance of Gary D. Feldon as counsel for

Defendants National Archives and Records Administration, Central Intelligence Agency, and the

Department of Justice.



Dated: October 30, 2018                    Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           ELIZABETH J. SHAPIRO
                                           Deputy Director, Federal Programs Branch

                                           /s/ Gary D. Feldon
                                           GARY D. FELDON
                                           Trial Attorney
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           Via Special Delivery: 1100 L St. NW, Room 11104
                                           Washington, DC 20005
                                           Via Mail: P.O. Box 883, Washington, DC 20044
                                           Tel: (202) 514-4686
                                           Fax: (202) 616-8460
                                           E-mail: gary.d.feldon@usdoj.gov

                                           Attorneys for Defendants
